Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status 
Claims 1-20 have been examined.  Claims 1, 3-9, 13-20 have been amended. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1,13, 20 recite determine, based on the extents utilization, that a first number of operating hours of the first medical device since its most recent preventive maintenance is greater than a second number of operating hours of the seconds of the second medical device since its most recent preventative maintenance, recommend that the second medical device be used to treat the patient. However, the specification only provides mere description of this function. The Specification does not provide failure mode analysis of why recommending the second device to be used to treat the patient based the number of operating hours of the first device greater than the operating hours of the second device. Therefore, the claims render indefinite. For purpose of examination, the Examiner interprets the analysis output is preferably a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boot et al. (US. 20120297481 hereinafter Boot) in view of Roberts et al. (US. 20090177249  hereinafter Roberts) and further in view of Grumbrell (WO 2014033605)

With respect to claim 1, Boot teaches a system configured to perform utilization-based load balancing of for medical devices, comprising: 
a computer configured to: 
481; Para 0016: one or more medical devices may be in communication via any number of suitable networks, such as a proprietary medical network. Each device may be configured to identify communications and analyze the content of the communications utilizing an identified or determined list of acceptable content (i.e., a white list of acceptable content and/or metadata). The Examiner interprets acceptable content and/or medical metadata construed as medical device activity as described in Para 0025 for facilitating communication between various medical devices such as patient monitoring devices); 
perform deep packet inspection (DPI) of the packets, which comprises inspection of data payloads of the packets; (‘481; Para 0017: By disclosure, Boot discloses once a communication is identified by the device, the application may then utilize a deep packet inspection to determine the content of the communication and evaluate the content utilizing the list of acceptable content. And the inspection application performs a deep packet inspection of content, e.g., data payload as illustrated in Para 0031);
extract, from results of the DPI, values comprising: identifiers of the medical devices (‘481; Para 0062: the inspection application such as Deep Packet Inspection utilizes identifying information of the medical device such as device identifier or a model number of device to identify a device type), and 
Boot does not, but Roberts teaches 
indications of times during which the medical devices were being utilized in treatment of patients (‘249; Fig. 46 illustrates the times the medical devices being utilized in treatment such as infusion pump); 
(‘249; Fig. 51 & Para 0254 showing the date of the preventative maintenance of medical devices and the event log data is configured such that the local time stamp of the event log data represents the time zone in which that device resides, so event logs from different time zones having the same time stamp in actuality occurred at different times as illustrated in Para 0214). 
calculate, based on the values and the dates, extents of utilization indicative, for each of medical devices, of a number of operating hours since receiving the most recent preventative maintenance (‘249; Fig. 46 illustrates the times (start time and end time the medical devices being utilized in treatment such as infusion pump. Para 0108 :tracking maintenance information included operational data such as performed, scheduled, suggested maintenance and maintenance trend and displaying a maintenance schedule to a user, including future maintenance required for various medical devices 302 as well as historical maintenance events tracked in the operations); 
receive a request for a medical device to treat a patient (‘249; Abstract); 
identify first and second medical devices that are available to treat patient (‘249; Para 0118: by disclosure ,Roberts describes as in Fig. 6, systems and method executable within the medical device network .. The system specifically relates to interconnection of different types of medical devices at a specific location, such as a group of medical devices all associated with a single patient. The system includes a number of rules which execute on the medical device server or other back office components so as to determine any additional advisable therapy or monitoring activity using a second medical device based on observed activity of a patient with a first medical device, as received by the medical device server or back office components; Para 0147: The medical devices store corresponding metadata, so that the associated metadata corresponds to the metadata set on the device. The metadata corresponds to at least one attribute or operational characteristic common to the medical devices, and can be used to distinguish among, identify, and communicate with the various medical devices in the medical device network);. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claim invention to modify medical equipment maintenance of Roberts into system for network intrusion detection of Boot in order to provide preventative maintenance of medical devices in the data packet inspection
Boot/Robert does not, however Gumbrell teaches 
receive a request for a medical device to treat a patient; identify first and second medical devices that are available to treat patient (‘605; Para 0044) 
determine, based on the extents utilization, that a first number of operating hours of the first medical device since its most recent preventive maintenance is greater than a second number of operating hours of the seconds of the second medical device since its most recent preventative maintenance; recommend that the second medical device be used to treat the patient (‘605; Para 0044: analyze the operating history and environment for the devices in realtime or near-real-time. The analysis output is preferably a predicted time to failure for each device, as well as the failure mode. In addition, the analysis output preferably provides supplemental preventive maintenance recommendations for each device customized to the environment/history; Para 0047: FIGURE 6 is a flow chart of a method for monitoring the use history of a medical device by comparing the use history to a preventive maintenance model (PMM). The method further provides a change to an operating condition of the medical device based on the comparison. The method, when applied to a plurality of devices, may further provide a change to the PMM upon which the comparison is based. Para 0050: the method to utilize the stored data and comparisons from a plurality of devices to refine the PMM. The comparisons, environmental data, and operational histories are analyzed, preferably with some additional data regarding actual failure rates and modes from devices; Para 0044: the analysis output preferably provides supplemental preventive maintenance recommendations for each device customized to the environment/history; Para 0048) 
Gumbrell discloses compares the reported use data with a preventive maintenance model to predict when or how the medical devices will fail.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claim invention to modify monitoring the environmental conditions and the operations of a medical device of Gumbrell into system of Boot/Roberts and the motivation is to recommend the high/low utilization of medical devices for preventative maintenance. 

Claims 13 and 20 are rejected as the same reason with claim 1

With respect to claim 2, the combined art teaches the system of claim 1, Boot discloses wherein the communication network comprises a networking device that has a mirror port that is configured to duplicate the packets, which are transmitted over the (‘481; Para 0017). 

Claim 19 is rejected as the same reason with claim 2. 

With respect to claim 3, the combined art teaches the system of claim 1, Grumbrell discloses wherein the computer is further configured to recommend based on the extends, that the first medical device receive preventative maintenance before the second medical device and wherein the first medical device last received preventative maintenance not before the second r medical device last received preventative maintenance (‘605; Paras 0044-0048). 

Claim 14 is rejected as the same reason with claim 3. 


With respect to claim 4, the combined art teaches the system of claim 3, Roberts discloses further comprising a user interface configured to present a recommendation in which the second medical device is preferred over the first medical device, to be utilized to treat the patient (‘249; abstract). 

With respect to claim 5, the combined art teaches the system of claim 1, Gumbrell discloses wherein the computer is further configured to make a recommendation to switch between locations of the first medical device and the second medical device based on the extent of utilization of the first medical device since its most recent preventative maintenance being greater than the extent of utilization of (‘368; Paras0044, 0047,  0050, 0052). 

Claim 15 is rejected as the same reason with claim 5. 


With respect to claim 6, the combined art teaches the system of claim 5, Gumbrell discloses wherein the computer is further configured to make said recommendation at least two months before a scheduled date for preventative maintenance for the first medical device (‘605; Para 0021). 

With respect to claim 7, the combined art teaches the system of claim 5, Gumbrell discloses wherein the computer is further configured to determine whether following the switch between the locations, an increase in an extent of utilization of the first medical device is below a threshold, and to send a notification indicating to postpone scheduled preventative maintenance for the first medical device, responsive to a determination that the increase is below the threshold (‘605; Para 0021). 

With respect to claim 8, the combined art teaches the system of claim 1, Gumbrell discloses wherein the packets are transmitted over a period that began on or before the earliest from among the date of most recent preventative maintenance to the first medical device and the date of the most recent preventative maintenance to the second medical device (‘605; Para 0021). 

With respect to claim 9, the combined art teaches the system of claim 1, Gumbrell discloses wherein the extent of utilization of the first medical device since its (‘605; Paras 0019, 0031). 

Claim 18 is rejected as the same reason with claim 9. 


With respect to claim 10, the combined art teaches the system of claim 1, Boot discloses wherein the packets are not transmitted in response to a query of the computer to an electronic medical record (EMR) system (‘481; Para 0017). 

With respect to claim 11, the combined art teaches the system of claim 1, Boot discloses wherein the packets comprise certain packets sent by a control module of an infusion pump system over the communication network; wherein certain packets comprise information related to operation of a pumping module of the infusion pump system, which was transmitted to the control module by the pumping module via a separate, dedicated communication network, over which the certain packets were not transmitted (‘481; Para 0045). 

With respect to claim 12, the combined art teaches the system of claim 1, Boot discloses wherein the computer does not transmit one or more packets over the communication network (‘481; Para 0017). 


With respect to claim 16, the combined art teaches the method of claim 15, Gumbrell discloses further comprising determining whether following the switch between the locations, an increase in an extent of utilization of the certain medical device is below a threshold, and sending a notification indicating to postpone scheduled preventative maintenance for the certain medical device, responsive to a determination that the increase is below the threshold (‘605; Abstract; Paras 0021, 0044). 

With respect to claim 17, the combined art teaches the method of claim 13, Gumbrell discloses wherein capturing the packets is performed over a period that begins not after the earliest from among the date of most recent preventative maintenance to the first medical device and the date of the most recent preventative maintenance to the second medical device (‘605; Paras 0021, 0044). 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/HIEP V NGUYEN/Primary Examiner, Art Unit 3686